Name: Commission Regulation (EEC) No 1310/81 of 14 May 1981 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 130 / 20 Official Journal of the European Communities 16 . 5 . 81 COMMISSION REGULATION (EEC) No 1310 / 81 of 14 May 1981 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia ceiling ; whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be reim posed . HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES . Having regard to the Treaty establishing the European Economic Community , Having regard to the Interim Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol 1 thereto . Having regard to Council Regulation (EEC) No 3502/ 80 of 22 December 1980 establishing ceilings and Community supervision for imports of certain products originating in Yugoslavia ( : ), and in parti ­ cular Article 1 thereof . Whereas Article 1 of the abovementioned Protocol provides that the products listed below, imported under reduced duty rates according to Article 2 of the Interim Agreement , are subject to the annual ceiling indicated below, above which customs duties appli ­ cable to third countries may be re-established : Article 1 From 19 May to 31 December 1981 , the levying of customs duties applicable to third countries shall be reimposed on imports into the Community of the following products : ftonms) CCT heading Description Origin No 40.1 1 Rubber tyres , tyre cases , inter ­ Yugoslavia changeable tvre treads , inner tubes and tvre flaps , tor wheels of all kinds : B. Other II . Other :  Other CCT heading No Description Ceiling 40.1 1 Rubber tyres , tyre cases , inter ­ changeable tyre treads , inner tubes and tvre flaps , for wheels of all kinds ; B. Other II . Other :  Other 2 800 Artidv 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the Eurofit an Communities. Whereas imports into the Community of those products , originating in Yugoslavia , have reached that This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 May 1981 . For the Commission Karl-Heinz NARJES Mtmbtr at the Commission ( ! ) Ol No L 130 . 2 . 5 . 1^80 . p . 1 . ( : ) OÃ  No I. 3&lt;T . &gt; 1 . 12 . 14X0 . P . 43.